Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
 Claims 1-20 are allowed.
Claims 1-20 are considered allowable since none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including  “power divider network within housing; active communications path connecting said RF port to power divider network, said active path including one power amplifier to amplify upstream catv signals or downstream CATV signals; passive RF port on exterior of housing, passive communications path, moca only input/output port on exterior of said housing, and moca signal path connecting said power divider network to said moca only port, wherein moca only port communicates moca signals but does not communication upstream or downstream CATV signals ” .
The closest prior art (Li) discloses an amplifier with RF ports, moca port, and power divider network.  None of these references disclose “power divider network within housing; active communications path connecting said RF port to power divider network, said active path including one power amplifier to amplify upstream catv signals or downstream CATV signals; passive RF port on exterior of housing, passive communications path, moca only input/output port on exterior of said housing, and moca signal path connecting said power divider network to said moca only port, wherein moca only port communicates moca signals but does not communication upstream or downstream CATV signals " Any comments considered necessary by applicant must be submitted no later than the 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL HYUN HONG whose telephone number is (571)270-1553.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.